Title: Enclosure L: [Agreement between John Banks and Neucomen & Collect], [1 May 1786]
From: Banks, John,Neucomen & Collect
To: 



Know all men by these presents, That We, John Banks, for Hunter, Banks and Company, merchants, Richmond, Virginia, and Nathaniel Greene, are held and firmly bound unto Neucomen and Collett, merchants, Charleston, in the sum of seventeen thousand four hundred and eighty seven pounds, eleven shillings, sterling money of Great Britain, for the faithful payment of which, we bind ourselves, our heirs, executors and administrators, jointly and severally, firmly by these presents.
The nature and condition of the above obligation is such, That Whereas the said John Banks did purchase from the said Neucomen and Collett, in the month of September last past, their stock of merchandize, at seventy five pounds per Cent advance, sterling, upon the prime cost, amounting, in the whole, as per their Invoice, to the sum of eight thousand seven hundred and forty three pounds, fifteen shillings and six pence, sterling money. It is hereby understood and agreed, that if the said John Banks shall cause to be lodged at the house of Robert Patton, or Ball, Jennings and Wardrop, in the island of Saint Thomas, on or before the tenth day of November next, James river merchantable Tobacco, deliverable to the order of the said Neucomen and Collett, at six pence sterling money, each averdupoise pound, sufficient to cancel the said debt, (the said Neucomen and Collett have it, nevertheless, in their option, to take tobacco in Virginia at the market price, on notifying their application to James Hunter at Richmond, for such part of the tobacco, as may not actually be shipped at the time of such notification being received in Virginia.) Or should the said John Banks cause the said debt to be paid in specie or good bills of exchange, on or before the tenth day of November next, at the house of J. and M. Nesbitt and Company, Philadelphia, to the order of the said Neucomen and Collett, then, in either case, this obligation is void, and the said John Banks is hereby at liberty to pay in either of the above modes, as he may find convenient. In Testimony of the above, we have hereto affixed our hands and seals, at Charleston the eighth day of April, one thousand seven hundred and eighty three.



Signed, Sealed and delivered in presence of
}
John Banks,for self and Company.


Nath. Greene.


Edmd. Md: Hyrne
Thad. Koschiusko.






  Genl. Nath: Greene, to Neucomen & Collect
Dr


1783.
April 8th. To amount of your bond dated this day
8.743.15. 6.


Cr.
By Cash received from Hunter Banks & Co. in Charleston}
    52. 6. 8.




  8.691. 8.10.


1783.
Octor. 23. To interest onto this day, is 6½ months at 7 pr. Cent
   329.10. 2.




£9 020.19   


1783.
Octor. 23. Cr. By Cash recd. this day from Mr. Pettit
  1.400.18.   




7 620. 1.


1784.
Janry 1st. To Interest on do from 23d. October to this day, is 69 days}
   100.16. 8.




7.720.17. 8.


1784.
Janry. 1. Cr. By Cash recd ~ this day from Mr. Pettit
   252. 9   




7.468. 8. 8.


1785.
Janry 1st. To 12 months interest on ditto
522.16   


1786.
Janry 1st. To 12 months do on ditto
522.16   


1786.
May 1st. To 4 months do on ditto
  174. 5. 4.



Sterling,
£8.688. 6.   



Errors Excepted, Charleston, 1st May 1786.
Neucomen and Collett.


Savannah 12th June 1786. Received from General Nathaniel Greene, eight thousand six hundred eighty eight pounds six shillings, agreeable to the above Account, being the balance due upon the within bond, on the first of May last past, agreeable to an award signed by William Pierce and Donald Campbell, arbitrators chosen by Robert Forsyth and myself, in order to ascertain the amount then due.


John Collett.
£8688. 6.0 Sterling.
Witness, Nath. Pendleton.


